Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 23 January 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Cantonment at Harpers Ferry [Virginia]January. 23d. 1800.
Sir,
Your favours of the 7th & 8th instant enclosing me Lieut Gover’s letter, I received by the last post. I have acted in the same manner as you have in refusing to make terms with Deserters previous to their delivering themselves up. There are three skulking on the Alleghaney Mountain who sent in to me three weeks ago, but I refused to make any stipulations with them while they remained out. I shall endeavour to have the Deserter Lee apprehended. I am glad to find by a letter from the Secretary of War of the 9th instant that he has determined that the extra allowance to officers in case of vigorous search & pursuit of Deserters shall not be confined to the regulations of the 19th of December 1798.
The enclosed letters from Major Freeman are on a subject touched on in my last, to wit: double rations. Persons going to Fort Johnson call upon him, not upon Capn. Kalteisen, of course Major Freeman is at the expence of entertaining them. His cl⟨aim⟩ I think is just—otherwise he will only draw four rations while Captn. Kalteisen draws six. I hope some general regulation will be made on the subject.
I remain with great regard & esteem   your most Obedt. servt.

Charles Cotesworth Pinckney
Honable
Major General Hamilton.

